272 F.2d 709
60-1 USTC  P 9125
Joyce DE LA BEGASSIERE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17757.
United States Court of Appeals Fifth Circuit.
Dec. 15, 1959.

Petition for Review of Decision of the Tax Court of the United States (District of Texas).
Bernard Weiss, New York City, for petitioner.
Arthur I. Gould, Harry Bauj, Meyer Rothwacks, Dept. of Justice, Washington, D.C., Howard A. Heffron, Acting Asst. Atty. Gen., Charles K. Rice, Asst. Atty. Gen., Charles P. Dugan, Sp. Atty., I.R.S., Arch M. Cantrall, Chief Counsel, I.R.S., Washington, D.C., for respondent.
Before CAMERON, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
In this case, where the issue is primarily one of fact, it does not appear that the findings of the Tax Court are clearly erroneous, nor does it appear that the Tax Court failed to apply the correct rules of law.  De la Begassiere v. Commissioner, 31 T.C. 1031.  The decision of the Tax Court is


2
Affirmed.